The claimant seeks compensation for an alleged occupational disease. She was employed as a cook by the employer-respondent for nine years prior to her disablement. Her work included general cooking and preparation of foodstuffs and the handling of a large amount of poultry. Her contention is that she sustained her rash as a result of acids or oils in the chickens, but nowhere in the record is there proof concerning the presence of acids or oils in chickens or the waters in which they soak. The medical testimony produced by claimant does not substantiate her claim and there is a total failure to connect the claimant’s claim with her occupation under any provision of the Workmen’s Compensation Law. Decision of the State Industrial Board dismissing the claim affirmed, without costs. Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ., concur.